DETAILED ACTION
This action is in response to communication filed on 26 July 2022. Claims 1-6 are canceled. Claims 7-14 have been added. Claims 7-14 are pending in the application and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  
Claim 7 recites ‘the first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system’ (emphasis added). As the sensing information are converted into a “common” third coordinate system format, the limitation should read  ‘the converted first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system’.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim 10 recites ‘output the first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system’ (emphasis added). As the sensing information are converted into a “common” third coordinate system format, the limitation should read  ‘the converted first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system’.
Claim 10 also recites ‘basis of a sensing period of one of the first sensor and the second sensor’ (emphasis added). The term ‘basis of’ seems to be unclear and ambiguous. It appears that the intended term may have been ‘based of’, or ‘based on’, or ‘on the basis of’.
 	Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

 “sensor … configured to” and “a signal processor configured to” in claim 7
“an interface unit configured to” in claim 8
“a sensor integration module configured to”, “a control unit … configured to”, 
“sensor … configured to”, and “a signal processor configured to” in claim 13

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-14 are rejected u35 U.S.C. 102(a)(2) as being anticipated by BOWERS et al. (US20140009307A1).

As to claim 7, BOWERS teaches a sensor integration module comprising: a first sensor having a first detection range and configured to obtain first sensing information based on a first coordinate system of the first sensor;  a second sensor having a second detection range different from the first detection range and configured to obtain second sensing information based on a second coordinate system of the second sensor (See Figs. 2-4, par. 0039 wherein the sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.), and the like. The collision detection system 101 may further comprise sensors for determining the kinematics of the vehicle 102; See also par. 0083 wherein the collision detection system 101 may be configured to combine sensor data to determine different components of object kinematics such as different components of velocity, acceleration, etc. Kinematic information may be expressed as vector quantities in a particular coordinate system and/or frame of reference (e.g., Cartesian coordinate system, polar coordinate system, or the like). The quantities may be relative to a particular frame of reference (e.g., vehicle 102, 103, etc.). Vector quantities may be deconstructed into one or more component quantities; in a Cartesian coordinate system, a vector quantity may comprise x, y, and/or z component quantities; in a polar coordinate system, a vector quantity may comprise r, theta (range and angle), and/or z component quantities; as taught by BOWERS); and a signal processing unit operatively connected to the first sensor and the second sensor, wherein the signal processing unit is configured to: convert the first sensing information that is obtained based on the first coordinate system and the second sensing information that is obtained based on the second coordinate system, based on a predetermined third coordinate system (See Figs. 2-4, par. 0086 wherein the processing module 120 of the collision detection system 101 may “fuse” the sensor data acquired by the sensing system 110 (and pertaining to component 260) with the sensor data acquired from the vehicle 203 (and pertaining to component 261) to develop a more complete and accurate model of the kinematics of the vehicle 204. Fusing the sensor data may comprise translating the sensor data into a common coordinate system and/or frame of reference, weighting the sensor data, etc.; as taught by BOWERS), and output the first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system as sensing information of the sensor integration module (See Fig. 4, par. 0105 wherein Step 434 may comprise providing access to collision detection data to one or more other entities (e.g., the source of the sensor data acquired at step 422). Step 434 may comprise providing a portion of the collision detection model generated at step 432 to one or more other vehicles, providing one or more collision detection alerts to other vehicles, providing sensor data to one or more other vehicles, and the like. Step 434 may comprise transmitting the collision detection data to a particular vehicle and/or broadcasting the collision detection data; as taught by BOWERS) [Examiner infers that both first sensing information and second sensing information are converted and output].
As to claim 8, BOWERS teaches the limitations of claim 7. BOWERS further teaches an interface unit configured to convert a data format of the first sensing information that is obtained based on the first coordinate system and the second sensing information that is obtained based on the second coordinate system into a predetermined data format, and output the first sensing information and the second sensing information which the data format is changed (See par. 0005 wherein the collision detection system may fuse sensor data acquired using an internal sensing system with sensor data acquired from one or more external sources (e.g., other vehicles). Fusing the sensor data may comprise translating the sensor data into a suitable coordinate system and/or frame of reference, aligning the sensor data, weighting the sensor data, and so on; as taught by BOWERS).  

As to claim 9, BOWERS teaches the limitations of claim 8. BOWERS further teaches wherein the signal processing unit converts the first sensing information and the second sensing information which the data format is changed, based on the predetermined third coordinate system (See par. 0005 wherein the collision detection system may fuse sensor data acquired using an internal sensing system with sensor data acquired from one or more external sources (e.g., other vehicles). Fusing the sensor data may comprise translating the sensor data into a suitable coordinate system and/or frame of reference, aligning the sensor data, weighting the sensor data, and so on; as taught by BOWERS).  

As to claim 10, BOWERS teaches the limitations of claim 7. BOWERS further teaches wherein the signal processing unit simultaneously outputs the first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system, basis of a sensing period of one of the first sensor and the second sensor (See par. 0144 wherein one or more of the collision detection systems 101A-N may be configured to transmit monitoring data 272 periodically, intermittently, and/or in response to detecting a particular event or operating condition; as taught by BOWERS) [Examiner infers that both first sensing information and second sensing information are converted and output].  

As to claim 11, BOWERS teaches the limitations of claim 7. BOWERS further teaches wherein the predetermined third coordinate system includes one of the first coordinate system and the second coordinate system (See par. 0086 wherein the processing module 120 of the collision detection system 101 may “fuse” the sensor data acquired by the sensing system 110 (and pertaining to component 260) with the sensor data acquired from the vehicle 203 (and pertaining to component 261) to develop a more complete and accurate model of the kinematics of the vehicle 204; as taught by BOWERS).  

As to claim 12, BOWERS teaches the limitations of claim 7. BOWERS further teaches wherein the predetermined third coordinate system is different from the first coordinate system and the second coordinate system (See par. 0124 wherein fusing the sensor data may comprise translating the sensor data between frames of reference of the vehicles 102 and/or 604. As such, the coordination may comprise exchanging auxiliary data; as taught by BOWERS). 

As to claim 14, BOWERS teaches a vehicle comprising: a sensor integration module configured to obtain sensing information; and a control unit operatively connected to the sensor integration module, and configured to control driving of the vehicle based on the sensing information obtained through the sensor integration module (See fig. 1, par. 0037 wherein the collision detection system 101 may comprise a sensing system 110, a processing module 120, a communication module 130, a vehicle interface module 140, a storage module 150, and a coordination module 160; as taught by BOWERS), wherein: the sensor integration module comprises: a first sensor having a first detection range and configured to obtain first sensing information based on a first coordinate system of the first sensor; a second sensor having a second detection range different from the first detection range and configured to obtain second sensing information based on a second coordinate system of the second sensor (See Figs. 2-4, par. 0039 wherein the sensing system 110 may comprise one or more active and/or passive sensors, which may include, but are not limited to, one or more electro-magnetic sensing systems (e.g., radar sensing systems, capacitive sensing systems, etc.), electro-optical sensing systems (e.g., laser sensing system, Light Detection and Ranging (LIDAR) systems, etc.), acoustic sensing systems, ultrasonic sensing systems, magnetic sensing systems, imaging systems (e.g., cameras, image processing systems, stereoscopic cameras, etc.), and the like. The collision detection system 101 may further comprise sensors for determining the kinematics of the vehicle 102; See also par. 0083 wherein the collision detection system 101 may be configured to combine sensor data to determine different components of object kinematics such as different components of velocity, acceleration, etc. Kinematic information may be expressed as vector quantities in a particular coordinate system and/or frame of reference (e.g., Cartesian coordinate system, polar coordinate system, or the like). The quantities may be relative to a particular frame of reference (e.g., vehicle 102, 103, etc.). Vector quantities may be deconstructed into one or more component quantities; in a Cartesian coordinate system, a vector quantity may comprise x, y, and/or z component quantities; in a polar coordinate system, a vector quantity may comprise r, theta (range and angle), and/or z component quantities; as taught by BOWERS); and a signal processing unit operatively connected to the a first sensor and the second sensor; and the signal processing unit is configured to: convert the first sensing information that is obtained based on the first coordinate system and the second sensing information that is obtained based on the second coordinate system, based on a third coordinate system of the vehicle (See Figs. 2-4, par. 0086 wherein the processing module 120 of the collision detection system 101 may “fuse” the sensor data acquired by the sensing system 110 (and pertaining to component 260) with the sensor data acquired from the vehicle 203 (and pertaining to component 261) to develop a more complete and accurate model of the kinematics of the vehicle 204. Fusing the sensor data may comprise translating the sensor data into a common coordinate system and/or frame of reference, weighting the sensor data, etc.; as taught by BOWERS), and output, to the control unit, the converted first sensing information and the converted second sensing information as sensing information of the sensor integration module such that driving of the vehicle is controlled based on the first sensing information and the sensing information that are converted based on the third coordinate system of the vehicle (See Fig. 4, par. 0105 wherein Step 434 may comprise providing access to collision detection data to one or more other entities (e.g., the source of the sensor data acquired at step 422). Step 434 may comprise providing a portion of the collision detection model generated at step 432 to one or more other vehicles, providing one or more collision detection alerts to other vehicles, providing sensor data to one or more other vehicles, and the like. Step 434 may comprise transmitting the collision detection data to a particular vehicle and/or broadcasting the collision detection data; as taught by BOWERS).  

As to claim 14, BOWERS teaches the limitations of claim 13. BOWERS further teaches wherein the signal processing unit simultaneously outputs the first sensing information and the converted second sensing information that are converted based on the third coordinate system, basis of a sensing period of one of the first sensor and the second sensor (See par. 0144 wherein one or more of the collision detection systems 101A-N may be configured to transmit monitoring data 272 periodically, intermittently, and/or in response to detecting a particular event or operating condition; as taught by BOWERS).  



Response to Arguments 
Applicant argues that ["Thus, the combination of Xu and Heisele fails to disclose at least the following features recited in new claims 7 and 13: a sensor integration module comprising: a first sensor having a first detection range and configured to obtain first sensing information based on a first coordinate system of the first sensor; a second sensor having a second detection range different from the first detection range and configured to obtain second sensing information based on a second coordinate system of the second sensor; and a signal processing unit operatively connected to the first sensor and the second sensor, wherein the signal processing unit is configured to: convert the first sensing information that is obtained based on the first coordinate system and the second sensing information that is obtained based on the second coordinate system, based on a predetermined third coordinate system; and output the first sensing information and the converted second sensing information that are converted based on the predetermined third coordinate system as sensing information of the sensor integration module " (Page 7)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US8417490B1
2010-05-11
System and method for the configuration of an automotive vehicle with modeled sensors
US20220229183A1
2020-05-24
LiDAR INTEGRATED WITH SMART HEADLIGHT AND METHOD
US20220229184A1
2022-04-05
Synchronization device, synchronization method, and synchronization program


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174